Citation Nr: 1310720	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than November 17, 2009 for the award of service connection for decreased sphincter tone.  

(The issue of entitlement to a compensable rating for hemorrhoids, status post hemorrhoidectomy is addressed in a separate decision).   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to August 1985, and from December 1990 to May 1991, with additional service in the Army National Guard until April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In January 2010, the RO granted service connected for decreased sphincter tone with a 10 percent initial rating effective as of November 17, 2009.  The Veteran initially appealed from both the rating and the effective date that were assigned.  A statement of the case was provided as to both issues in July 2011.  However, in his August 2011 substantive appeal, VA Form 9, the Veteran expressly limited his appeal to the Board to the issue of an earlier effective date.  No other communication has been received that constitutes a timely substantive appeal as to the issue of an increased rating for reduced sphincter tone and the issue is not in appellate status. 

This matter was remanded to the RO in August 2012 for additional development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a hearing via videoconference from the RO in December 2012.  A transcript of that hearing is associated with the claims file.  The Veteran submitted additional pertinent evidence at the hearing with a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  The Veteran did not file a claim for compensation benefits within one year from the date of service separation.  

2.  On November 24, 2004, the Veteran's informal claim for service connection for hemorrhoids was received at VA.  

3.  Competent and credible lay evidence establishes that the Veteran had symptoms of decreased sphincter tone since the June 1, 2009 hemorrhoid surgery and there is medical evidence that relates the decreased sphincter tone to the June 1, 2009 surgery.   

4.  The November 17, 2009 VA examination report establishes a diagnosis of decreased sphincter tone and relates this disability to the June 1, 2009 hemorrhoid surgery.    

5.  Prior to June 1, 2009, the Veteran is not shown to have a disability of decreased sphincter tone.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 1, 2009 for the award of service connection for decreased sphincter tone have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in December 2004 and July 2007, in connection with the November 2004 initial claim for service connection, which the Veteran argues included the claim for service connection for decreased sphincter tone.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2007 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in a July 2011 statement of the case and a September 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

In this case, the record shows that the Veteran had actual knowledge of the requirements for the assignment of an effective date for an award of service connection.  The Veteran's testimony at the hearing before the Board in December 2012 shows that he had an understanding of the pertinent law and regulations with respect to the assignment of the effective date for an award of service connection.  The Veteran and his representative argued that the effective date for the award of service connection for decreased sphincter tone should be from the date after the date of service separation or should be the date of receipt of the claim for service connection for hemorrhoids since the claim for service connection for deceased sphincter tone arose from the hemorrhoid claim.  The Veteran's arguments before the Board show an understanding of the effective date law and regulations.  Further, the Veteran is represented by a certified veterans' service organization throughout the claims process and his representative submitted argument as to the effective date issue, demonstrating actual knowledge of the effective date law and regulations.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2001 to August 2012 and records from the Social Security Administration are associated with the claims folder and virtual VA file.  Private medical records from B.M. Hospital and N.C.F.M.C. are associated with the claims folder.  There is no identified evidence that needs to be addressed.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  

Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).   

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In the present case, the Veteran asserts that an effective date for the award of service connection for decreased sphincter tone should be earlier than November 17, 2009.  At the hearing before the Board in December 2012, the Veteran stated that he first had surgery for the hemorrhoids in 1991 when he was in service.  The Veteran and his representative asserted that the Veteran had symptoms of decreased sphincter tone prior to November 2009.  He contends that he did not make a specific claim at that time but he was having symptoms of decreased sphincter tone.  The Veteran also argues that the claim for service connection for decreased sphincter tone should have been part of the claim for an service connection for hemorrhoids that he filed in 2004.   

Review of the record shows that on November 24, 2004, the Veteran's informal claim for service connection for hemorrhoids was received at VA.  In a March 2005 rating decision, service connection for hemorrhoids status post hemorroidectomy was granted and a zero percent rating was assigned from November 24, 2004.  

A November 17, 2009 VA examination report establishes a diagnosis of decreased sphincter tone.  In a January 2010 rating decision, the RO granted service connection for decreased sphincter tone and assigned a 10 percent rating effective November 17, 2009.  The RO found that this was the earliest date this entitlement arose.  The RO indicated that medical evidence showed that the decreased sphincter tone was secondary to the hemorroidectomy for the service-connected hemorrhoids.  The Ro found that the date the entitlement arose was November 19, 2009, the date of the VA examination that diagnosed decreased sphincter tone.  

The RO construed the claim for service connection for hemorrhoids as an informal claim for service connection for decreased sphincter tone.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

In the present case, the record shows that the Veteran first filed an informal claim for service connection in November 2004; the claim for service connection was received at VA on November 24, 2004.  The date of receipt for the Veteran's initial claim for service connection is November 24, 2004.  The Veteran separated from his first period of active duty in August 1985.  He separated from his second period of active duty in May 1991.  He separated from the National Guard service in April 2002.  The Veteran did not file a claim for compensation benefits within one year of service separation.  There is no evidence that the Veteran filed a claim for service connection for decreased sphincter tone within one year from service separation.  The first claim filed by the Veteran was the November 2004 claim.  Thus, the effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The record shows that the decreased sphincter tone disability was first detected and diagnosed upon VA examination on November 17, 2009.  The November 17, 2009 VA examination report indicates that the Veteran reported that after the hemorrhoid surgery in 2009, he still had some discomfort with bowel movements and he had some post bowel movement soilage requiring the changing of underwear approximately twice a day.  On digital examination rectal sphincter tone was 3/5.  The impression was decreased rectal sphincter tone secondary to hemorrhoidectomy.  

The Veteran has provided lay evidence that he has had symptoms of decreased sphincter tone including soilage requiring the changing of underwear ever since the hemorrhoid surgery.  The Board finds that the Veteran is competent to report observable symptoms such as rectal leakage.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board finds that the Veteran's statements are credible.  The statements were made in the course of an examination and were made to a health care provider.  The statements are consistent with the evidence of record.  

Based upon the Veteran's lay evidence, the Board finds that the decreased sphincter tone disability first manifested or arose on June 1, 2009, the date of the hemorrhoid surgery.  The record shows that the Veteran underwent hemorrhoid surgery on June 1, 2009.  The VA treatment records show that the Veteran underwent a rubber band ligation of the internal hemorrhoids.  There is competent and credible lay evidence that the Veteran had symptoms of decreased sphincter tone since the June 1, 2009 surgery.  There is VA medical opinion evidence that the decreased sphincter tone was caused by the hemorrhoid surgery.  Thus, this is sufficient evidence that this disability arose on June 1, 2009.  

The Board finds that the weight of the competent and credible lay and medical evidence shows that the decreased sphincter tone first arose on June 1, 2009.  The Board finds that the Veteran has not presented credible lay evidence of symptoms of decreased sphincter control prior to June 1, 2009.  At the hearing before the Board in December 2012, the Veteran made some general assertions that he had symptoms of decreased sphincter control prior to November 2009.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board finds that the statements the Veteran made at the Board hearing in December 2012 that he had symptoms of decreased sphincter tone prior to the June 1, 21009 hemorrhoid surgery have limited credibility and little probative value.  These lay statements are not consistent with the statements the Veteran himself made to health care providers and examiners as to the date of onset of these symptoms.  The statements are also inconsistent with the medical evidence of record which shows that the decreased sphincter tone first manifested on June 1, 2009 and was caused by the June 1, 2009 surgery.    

The competent and credible lay and medical evidence shows that the decreased sphincter tone first arose on June 1, 2009.  There is no medical evidence of decreased sphincter tone prior to the June 1, 2009 hemorrhoid surgery.  Private treatment records dated in 2002 show complaints of an external hemorrhoid and rectal bleed.  There were no complaints of rectal leakage or impaired sphincter control.  A January 2005 VA examination report indicates that the Veteran reported having pain with bowel movements and rectal bleeding.  He denied having difficulty with sphincter control.  He had no fecal leakage or involuntary bowel movements.  Physical examination revealed no evidence of fecal leakage.  Rectal examination was normal externally and there was normal anal tone.  The February 2006 VA examination report indicates that the Veteran denied having loss of sphincter control, fecal leakage or involuntary bowel movements.  The Veteran reported that he did notice staining on his underwear.  Examination revealed no evidence of fecal leakage. There was normal rectal tone.  A February 2009 VA treatment record indicates that the Veteran denied having problems with bowel movements.  The November 17, 2009 VA examination report first identified the deceased sphincter tone and the VA examiner related this finding to the June 1, 2009 hemorrhoid surgery.  The earliest possible date that this entitlement arose is June 1, 2009.  

Accordingly, under the applicable regulations, June 1, 2009 is the earliest date for the award of service connection for decreased sphincter tone.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is the date of that the entitlement or disability first arose.  Thus, the criteria an effective date of June 1, 2009 for the award of service connection for decreased sphincter tone have been met.  The appeal is granted to that extent.  


ORDER

An effective date of June 1, 2009 for the grant of service connection for decreased sphincter tone is warranted, and the appeal is granted to that extent.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


